Citation Nr: 1703373	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-24 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for insomnia.  

2.  Entitlement to an initial compensable rating for migraine headaches, also claimed as tension headaches.

3.  Entitlement to an initial compensable rating for sinusitis.

4.  Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux, claimed as esophageal reflux with irritable bowel syndrome and gastroenteritis.  

5.  Entitlement to service connection for nephrolithiasis, also claimed as residuals of kidney stones.

6.  Entitlement to service connection for bronchitis.

7.  Entitlement to an initial compensable rating for residuals of removal of the gall bladder.
8.  Entitlement to an initial compensable rating for hemorrhoids.
 
9.  Entitlement to an initial compensable rating for degenerative disc disease of the lumbar spine at L4-L5, claimed as lower back pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

A hearing was held in April 2016 before Kathleen K. Gallagher, a Veterans Law Judge, sitting in St. Petersburg, Florida, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  
The claims for entitlement to increased ratings for migraine headaches, sinusitis and gastroesophageal reflux are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran insomnia had its onset during service.

2.  At his April 2016 Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew from appellate review his claims for entitlement to service connection for nephrolithiasis and bronchitis, as well as the claims for increased ratings for residuals of removal of the gall bladder, hemorrhoids and degenerative disc disease of the lumbar spine at L4-L5, claimed as lower back pain. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for insomnia have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for nephrolithiasis, also claimed as residuals of kidney stones, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for bronchitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the appeal as to the issue of entitlement to an initial compensable rating for residuals of removal of the gall bladder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of the appeal as to the issue of entitlement to an initial compensable rating for hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for withdrawal of the appeal as to the issue of entitlement to an initial compensable rating for degenerative disc disease of the lumbar spine at L4-L5, claimed as lower back pain, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  For the reasons explained below, the claim for entitlement to service connection for insomnia, the only claim herein decided, is being granted, and discussion of the VCAA with regard to this matter is therefore unnecessary.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b). 

The Veteran is seeking service connection for insomnia.  He essentially asserts that the condition had its onset in service and has continued to the present time.  At the April 2016 personal hearing, the Veteran testified that he developed chronic insomnia due to constant fluctuation of duty shifts with different hourly schedules, as a cook and master chief during service.  He stated that he was treated in service with medication and also used a CPAP machine.  

The service treatment records show that in February 1982 the Veteran reported poor sleeping pattern with waking in the middle of the night and having trouble getting back to sleep.  A polysomnography report in June 2009 was noted to have been technically limited due to severe overriding insomnia with insufficient sleep for
optimal respiratory evaluation.  An August 2009 polysomnography also noted insomnia.  On separation from service in September 2009, the Veteran endorsed a history of insomnia.  He indicated that he was taking medication, Restoril, to treat insomnia.  

After service, a VA examination report in December 2009 noted treatment for insomnia with Restoril.  The examiner indicated that the Veteran underwent sleep studies on two separate occasions, which diagnosed insomnia.  Subsequent treatment records show continued treatment for chronic insomnia with medication and a CPAP machine.

Based on the evidence of record and when resolving all doubt in favor of the Veteran, the Board finds that service connection for insomnia is warranted.  Initially, service treatment records clearly show treatment for insomnia.  Current treatment records show prescribed medications and a CPAP machine for treatment of chronic insomnia.

Importantly, the Veteran, as a layperson, is competent to report events within the realm of his personal experience.  See 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, difficulty falling and staying asleep are symptoms capable of lay observations.  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of experiencing difficulty sleeping.  Likewise, the medical evidence of record supports a finding that his insomnia had its onset in service and has continued to the present time.  

As such, there are in-service treatment records documenting insomnia, a diagnosis and treatment for insomnia during the pendency of the claim, and a link between the current insomnia and service based on the Veteran's competent lay statements.  Accordingly, when resolving the benefit of the doubt in favor of the Veteran, the Board must conclude that the evidence is in at least a state of equipoise and service connection for insomnia is warranted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Withdrawal

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision from appeal.  38 C.F.R. § 20.204.  Following a timely notice of disagreement with the January 2010 rating decision, and the issuance of a statement of the case, in August 2012 the Veteran perfected appeals concerning the claims for service connection for nephrolithiasis and bronchitis, as well as the claims for increased ratings for residuals of removal of the gall bladder, hemorrhoids and degenerative disc disease of the lumbar spine at L4-L5.  

At his Board hearing in April 2016, the Veteran withdrew from appellate review his claims for entitlement to service connection for nephrolithiasis and bronchitis, as well as the claims for increased ratings for residuals of removal of the gall bladder, hemorrhoids and degenerative disc disease of the lumbar spine at L4-L5.  The transcript of the hearing has been reduced to writing and is of record.  Thus, the Board does not have jurisdiction to review these appellate claims, and they are dismissed.


ORDER

Service connection for insomnia is granted.

The appeal regarding the claim of entitlement to service connection for bronchitis is dismissed.

The appeal regarding the claim of entitlement to service connection for nephrolithiasis, also claimed as residuals of kidney stones, is dismissed.

The appeal regarding the claim of entitlement to an initial compensable rating for residuals of removal of the gall bladder is dismissed.

The appeal regarding the claim of entitlement to an initial compensable rating for hemorrhoids is dismissed.

The appeal regarding the claim of entitlement to an initial compensable rating for degenerative disc disease of the lumbar spine at L4-L5, claimed as lower back pain, is dismissed.


REMAND

The Board notes that unfortunately, by no fault of the Veteran, the appeal concerning the claim for an initial rating higher than 10 percent for gastroesophageal reflux, claimed as esophageal reflux with irritable bowel syndrome and gastroenteritis, has not been perfected and must be remanded for additional development.  This appeal arises from the Veteran's disagreement with the initial noncompensable rating assigned at the time service connection was granted.  During the course of the appeal, the RO increased the Veteran's disability rating to 10 percent, effective from the date of receipt of the service connection claim, as reflected in the July 2012 rating decision.  In the notice accompanying this decision, the RO informed the Veteran that he had been awarded the full benefit sought, thereby extinguishing his appeal.  Accordingly, the Veteran was not afforded a related statement of the case.  However, given the potential for a higher rating, the increase is not a full grant of the benefit sought and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The United States Court of Appeals for Veterans Claims has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the Board is required to remand this issue for issuance of a statement of the case.  Id.  

The Veteran was most recently afforded VA examinations in connection with his claims for increased ratings for migraine headaches and sinusitis in December 2009.  
In statements and at the April 2016 personal hearing the Veteran testified that his disabilities had worsened and reported symptoms not previously noted.  Specifically, the Veteran testified that he experienced weekly migraines, with characteristic prostrating attacks approximately three to four times a month.  Treatment records in 2011 document treatment for severe migraines manifested by loss of balance, blurred vision, photophobia, phonophobia and anorexia, on monthly basis.  The records also document less intense headaches occurring on a weekly basis.  

Concerning the claim for an initial compensable rating for sinusitis, at the April 2016 hearing the Veteran testified that his sinus disorder was chronically worsening.  He had recently undergone nasal surgery and was likely to require more surgery in the future.  The Veteran also reported a history of one to three episodes of sinusitis requiring treatment with antibiotics, every year.  Treatment records show that in 2014 the Veteran underwent bilateral sinus surgery.  

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the Veteran's contentions that his sinusitis and migraine headaches have  increased in severity, medical evidence that suggests more severe symptoms associated with the claimed disorders than previously recorded, and as the most recent examinations of record are now seven years old, new examinations to evaluate the severity of the Veteran's disabilities are warranted.  

On remand, relevant ongoing treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for headaches and sinusitis, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records.  All development efforts should be associated with the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.

2.  Obtain all relevant VA treatment records, if any, not already in the claims file. 

3.  After completing the above, schedule the Veteran a VA examination to evaluate the current severity of his migraines headache disorder.  The claims file must be made available to the examiner, and the examiner shall indicate in the report that the claims file was reviewed.  All necessary tests are to be conducted.  The examiner should report the frequency and duration of any prostrating attacks and the economic impact of the disability.

4.  Schedule the Veteran a VA examination to evaluate the current severity of his sinusitis.  The claims file must be made available to the examiner, and the examiner shall indicate in the report that the claims file was reviewed.  All necessary tests are to be conducted, including x-rays.  The examiner should indicate whether the Veteran's sinusitis is manifested by the presence of polyps; incapacitating episodes requiring prolonged antibiotic treatment (please state the length of the treatment); non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting (please state the amount of non-incapacitating episodes per year); chronic osteomyelitis following radical surgery, or whether the Veteran experiences near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and whether he experiences purulent discharge or crusting after repeated surgeries.

5.  Issue a statement of the case which addresses the claim of entitlement to an initial rating higher than 10 percent for gastroesophageal reflux, claimed as esophageal reflux with irritable bowel syndrome and gastroenteritis, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The claim should only be returned to the Board if a timely substantive appeal is filed.

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

7.  Then readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


